NOTE: This order is nonprecedentia|.
United States Court of Appeals for the Federa| Circuit
2009-3297
PATR|CiA SCHOE|ViAN,
4 Petitioner,
v.
MERlT SYSTEMS PROTECTlON BOARD,
Respondent,
and '
OFF|CE OF PERSONNEL |V|ANAGEIV|ENT,
|ntervenor.
Petition for review of the |Vierit Systems Protection Board in
AT0831090378-|-1.
ON |V|OT|ON
O R D E R
The Office of Personne| |Vianagement moves for a 22-day extension of time, until
April 6, 2010, to 1°:|e its brief Schoeman and iV|erit Systems Protection Board consent.
Upon consideration thereof,
|T |S ORDERED THAT:
(‘i) The motion is granted N0 further extensions should be anticipated.
(2) . The petitioner’s reply brief is due within 14 days of service of OPM’s brief_
s FOR THE COURT
HAR 1 5 mm /s/Jan Horbaiv
Date ° Jan Horba|y
C|erk _
ca oa\/id u.Fiers1,Esq. u_s_m¥§5F§§¢,FmumR
Stephanie Con|ey, Esq. T"E *W-C'RCU*T
Jane W_ Vanneman, Esq. HAR 1 6 mm
s21 __
.iAN HORBALY
CLERK